Case: 1:18-cr-00748-JRA Doc #:1 Filed: 12/19/18 1o0f 4. PagelD #: 1

 

  

IN THE UNITED STATES DISTRICT COURT >
FOR THE NORTHERN DISTRICT OF OHIO”

    

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT (2
| ) BS Sead E ,
Plaintiff, )
) { e
V. ) CASE NO. ® i 8 CR q
) Title 21, Sections 841(a)(1),
CHRISTOPHER BROWN, ) (b)(1)(C), 846 and 853, United
JOHN TSOLAKIS, ) States Code; Title 18, Sections
CHAPIN COERDT, ) 924(c)(1 )(A)Gi), 982, 1956(h) and
) 2, United States Code
Defendants. )

COUNT 1
(Conspiracy to Possess with Intent to Distribute and Distribute Controlled Substances,
in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C))
The Grand Jury charges:
1. From on or around February 17, 2017 and continuing until on or around October

24, 2017, in the Northern District of Ohio, Eastern Division, and elsewhere, Defendants
CHRISTOPHER BROWN, JOHN TSOLAKIS and CHAPIN COERDT did knowingly and
intentionally combine, conspire, confederate, and agree together and with each other and with
diverse others known and unknown to the Grand Jury, to possess with intent to distribute and to
distribute a mixture or substance containing a detectable amount of heroin, a Schedule I

controlled substance, and carfentanil, cocaine, hydrocodone, and oxycodone, Schedule II

controlled substances, in violation of Title 21, United States Code, Sections 846, 841(a)(1) and

(b)(1)(C).
Case: 1:18-cr-00748-JRA Doc #:1 Filed: 12/19/18 2 of 4. PagelD #: 2

COUNT 2
(Possession with Intent to Distribute Controlled Substances,
in violation of 21 U.S.C..§§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:

2. On or about October 24, 2017, in the Northern District of Ohio, Eastern Division,
Defendants JOHN TSOLAKIS and CHAPIN COERDT did knowingly and intentionally possess
with intent to distribute a mixture or substance containing a detectable amount of heroin, a
Schedule I controlled substance, and carfentanil, cocaine, and oxycodone, Schedule II controlled
substances, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C) and
Title 18, United States Code, Section 2.

COUNT 3
(Possessing a Firearm in Furtherance of a Drug Trafficking Crime,
in violation of 18 U.S.C. § 924(c)(1)(A)G))
The Grand Jury further charges:

3, On or about October 24, 2017, in the Northern District of Ohio, Eastern Division,
Defendant JOHN TSOLAKIS did possess a firearm in furtherance of a drug trafficking crime
which may be prosecuted in a court of the United States, to wit: Conspiracy to Possess with
Intent to Distribute and Distribute Controlled Substances, in violation of Title 21, United States

Code, Sections 846, 841(a)(1) and (b)(1)(C), as charged in Count 1 of this Indictment, in

violation of Title 18, United States Code, Section 924(c)(1)(A)().
Case: 1:18-cr-00748-JRA Doc #:1 Filed: 12/19/18 3 0f 4. PagelD #: 3

COUNT 4
(Possession with Intent to Distribute Hydrocodone,
in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:

4. On or about October 24, 2017, in the Northern District of Ohio, Eastern Division,
Defendant JOHN TSOLAKIS did knowingly and intentionally possess with intent to distribute
hydrocodone, a Schedule II controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(C).

COUNT 5
(Conspiracy to Launder Monetary Instruments,
in violation of 18 U.S.C. § 1956(h))
The Grand Jury further charges:

5. The factual allegations in Counts 1-4 are realleged and incorporated by reference
as if fully set forth herein.

6. From on or about February 17, 2017 and continuing until on or about October 24,
2017, in the Northern District of Ohio, Eastern Division, and elsewhere, Defendants
CHRISTOPHER BROWN, JOHN TSOLAKIS and CHAPIN COERDT did knowingly combine,
conspire, and agree with each other and with other persons known and unknown to the Grand
Jury to commit offenses against the United States in violation of Title 18, United States Code,
Section 1956, to wit: knowingly conduct and attempt to conduct a financial transaction affecting |
interstate and foreign commerce, to wit, money and wire transfers, which involved the proceeds
of a specified unlawful activity, that is distribution of controlled substances, knowing that the
transaction was designed in whole and in part to conceal and disguise, the nature, source,

ownership, and control of the proceeds of said specified unlawful activity and that while

conducting and attempting to conduct such financial transaction knew that the property involved
Case: 1:18-cr-00748-JRA Doc #:1 Filed: 12/19/18 4 of 4. PagelD #: 4

in the financial transaction represented the proceeds of some form of unlawful activity, in
violation of Title 18 United States Code Sections 1956(a)(1)(B)Q).
All in violation of Title 18, United States Code, Sections 1956(h) and 2.
FORFEITURE

The Grand Jury further charges:

| 7. ° The allegations of Counts 1 through 5 are hereby realleged and incorporated
herein by reference for the purpose of alleging forfeiture pursuant to Title 21, United States
Code, Section 853, and Title 18, United States Code, Section 982. As a result of the foregoing
offenses, Defendants CHRISTOPHER BROWN, JOHN TSOLAKIS and CHAPIN COERDT
shall forfeit to the United States any and all property constituting or derived from any proceeds
they obtained directly or indirectly as a result of the said violations; and, any and all of their
property used or intended to be used in any manner or part to commit or to facilitate the |
commission of the said violations; and any property, real or personal, involved in such offense,
or any property traceable to such property.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
